Citation Nr: 1044234	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-37 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to November 
1964.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky; which granted service connection for bilateral pes 
planus with plantar fasciitis, each evaluated as 30 percent 
disabling, effective March 27, 2006.

The Veteran presented testimony at a hearing chaired by the 
undersigned at the RO in September 2010.  A transcript of the 
hearing is associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Under DC 5276, a maximum rating of 50 percent (30 percent if 
unilateral) is warranted for acquired flat foot when the 
disability is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, and not improved by orthopedic shoes or appliances.  
A 30 percent rating (20 percent if unilateral) is warranted if 
the disorder is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, characteristic 
callosities.  A 10 percent rating is warranted if the disorder is 
moderate, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  The 
disorder is noncompensable if mild, with symptoms relieved by 
built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.

The Veteran was afforded VA examinations in July 2007, and March 
2009, on physical examination of the left and right foot, there 
was tenderness, but it was not indicated whether this was 
extreme.  Weight bearing showed inward bowing, but it was not 
reported whether there was marked inward displacement.  It is 
also unclear whether the symptoms were relieved by orthopedic 
shoes or appliances.  It appears that there was no spasm, but 
this was not explicitly stated.   

VA regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2010).  Where the Board makes a decision based on 
an examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination.'"  
Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993)

TDIU is an element of all appeals of an initial or increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2008).  

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the 
Veteran has satisfied each of these requirements.  The Veteran 
has consistently reported that he is unemployed and that he 
retired in the 1980's because he was no longer able to work due 
to pain from his bilateral foot disability.  See July 2007 and 
March 2009 VA examination reports and Veteran's statement 
submitted in conjunction with his November 2006 notice of 
disagreement.

In the case of a claim for TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The 
most recent examiner recorded the Veteran's reports, but did not 
provide an opinion as to whether the bilateral foot disability 
precluded gainful employment.  There is no such opinion otherwise 
of record.

During his September 2010 hearing, the Veteran offered testimony 
indicating that he was seeking service connection for 
disabilities of the left hip and lower back.  The Veteran also 
indicated that he was claiming service connection for numbness 
and other neurologic symptoms of the lower extremities.  The 
Veteran's representative acknowledged that these issues were not 
on appeal, but that the Veteran would be making future claims.  
In a November 2009 rating decision the RO denied entitlement to 
service connection for peripheral neuropathy of the lower 
extremities.  The claims file contains an undated letter 
notifying the Veteran of that decision.  The claims file does not 
include a notice of disagreement and it is unclear whether the 
Veteran intended his testimony to be such a notice of 
disagreement.  These matters are inextricably intertwined with 
the question of entitlement to TDIU. 

The Veteran's only service connected disability consists of 
bilateral pes planus.  He does not currently meet the percentage 
requirements for TDIU.  38 C.F.R. § 4.16(a).  VA policy is to 
grant TDIU, regardless of the percentages, when service connected 
disability actually renders a Veteran unemployable.  38 C.F.R. 
§ 4.16(b).  Where there is evidence that a Veteran is 
unemployable by reason of service connected disability, but does 
not meet the percentage requirements, the Board is required to 
remand the claim, so that it can be referred to VA's Director of 
Compensation and Pension for adjudication in accordance with 
38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA 
examination to evaluate the current 
severity of his bilateral pes planus.  The 
examiner should review the claims folder 
and note such review in the examination 
report.

The examiner should specifically note 
whether the pes planus is manifested by: 
marked pronation, extreme tenderness of the 
plantar surfaces of the feet; marked inward 
displacement; or severe spasm of the tendo 
achillis on manipulation; and whether, if 
present, these symptoms are relieved by 
orthopedic shoes or appliances.

The examiner should also provide an opinion 
as to whether the Veteran's bilateral foot 
disability would as likely as not (50 
percent probability or more) prevent the 
Veteran from obtaining or retaining gainful 
employment for which he would otherwise be 
qualified.  The examiner should provide a 
rationale for this opinion.  

2.  The AOJ should adjudicate the claims of 
service connection for peripheral 
neuropathy; and left hip and back 
disabilities.

3.  If service connection is granted for 
any additional disability, the AOJ should 
obtain a medical opinion as to whether the 
service connected disabilities together 
render the Veteran incapable of obtaining 
or retaining gainful employment for which 
his education and occupational experience 
would otherwise qualify him.

4.  If the Veteran does not meet the 
percentage requirements for TDIU under 
38 C.F.R. § 4.16(a); the claim should be 
referred to the Director of C&P for 
adjudication in accordance with 38 C.F.R. 
§ 4.16(b).

5.  If any benefit sough on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  The case should 
then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





